The confidential portions of this exhibit have been omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request in accordance with Rule 24b-2 of the Securities Exchange Act of 1934, as amended. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [###]. AMENDED AND RESTATED PRODUCT SUPPLY AGREEMENT This AMENDED AND RESTATED PRODUCT SUPPLY AGREEMENT (the "Agreement"), is executed this 24th day of August 2009 (the "Effective Date"), between Triax Pharmaceuticals, LLC, a Delaware limited liability company, having its principal place of business at 11Commerce, Cranford, NJ 07016 ("Triax"), and
